Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 12, 2021 has been received and approved.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to de-duplicating RPCs that categorizes RPCS as foreground and background requests wherein, at least one foreground request is given priority over the background request even if the background request was added earlier to a queue and at least one background request is given priority over the foreground request even if the foreground request was added earlier to the queue. 
The claimed invention generates a plurality of local pending remote procedure calls (RPCs). A set of duplicate RPCs are then identified from among the plurality of RPCs. At least one of the RPCs of the set of duplicate RPCs is a foreground request and at least one of the RPCs of the set of duplicate RPCs is a background request. Each remote RPC within the set of duplicate RPCs is then associated with one another. A RPC of the set of duplicate RPCs is then executed. at least one foreground request is given priority over the background request even if the background request was added earlier to a queue and at least one background request is given priority over the foreground request even if the foreground 
The closest references found were actually related patents 10,382,587 and 10,645,194. As a result, the examiner and applicant’s representative agreed on having the present application be subject to a terminal disclaimer. 
The closest prior art that could be found was Goldschmidt et al (US Patent No: 8,171,227). Within column 10, lines 51-55, Goldschmidt teaches detecting duplicate RPCs. However, Goldschmidt does not explicitly teach the claimed foreground or background requests of the set of duplicate RPCs within a queue, or priority being given to a foreground or background request. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456